Vanguard Emerging Markets Select Stock Fund Supplement to the Prospectus and Summary Prospectus Dated February 24, 2012 Prospectus and Summary Prospectus Text Changes The text under the subheading Portfolio Managers beginning on page 3 is replaced with the following: Portfolio Managers Matthew Vaight, UKSIP, Portfolio Manager at M&G. He has managed a portion of the Fund since its inception in 2011. Frank J. Carroll III, Managing Director and co-head of Emerging Markets Equities at Oaktree. He has co-managed a portion of the Fund since its inception in 2011. Timothy D. Jensen, Managing Director and co-head of Emerging Markets Equities at Oaktree. He has co-managed a portion of the Fund since its inception in 2011. Caroline Cai, CFA, Principal of Pzena. She has co-managed a portion of the Fund since its inception in 2011. Allison Fisch, Principal of Pzena. She has co-managed a portion of the Fund since its inception in 2011. John P. Goetz, Managing Principal and co-Chief Investment Officer of Pzena. He has co-managed a portion of the Fund since its inception in 2011. Cheryl M. Duckworth, CFA, Senior Vice President and Associate Director, Global Industry Research of Wellington Management. She has managed a portion of the Fund since its inception in 2011. Prospectus Text Changes The following text replaces similar text beginning on page 16: The managers primarily responsible for the day-to-day management of the Fund are: (over, please) Matthew Vaight , UKSIP, Portfolio Manager at M&G. He has worked in investment management for M&G since 1996; has managed investment portfolios since 2007; and has managed a portion of the Fund since its inception in 2011. Education: B.A., Oxford University. Frank J. Carroll III , Managing Director and co-head of Emerging Markets Equities at Oaktree. He has worked in investment management since 1990; has been with Oaktree since 1999; has managed investment portfolios since 2005; and has co-managed a portion of the Fund since its inception in 2011. Education: B.A., Fairfield University. Timothy D. Jensen , Managing Director and co-head of Emerging Markets Equities at Oaktree. He has worked in investment management since 1990; has managed investment portfolios since 1998; has been with Oaktree since 2000; and has co-managed a portion of the Fund since its inception in 2011. Education: B.A., Harvard College; M.B.A., University of California Los Angeles. Caroline Cai , CFA, Principal of Pzena. She has worked in investment management since 1998; has managed investment portfolios for Pzena since 2004; and has co-managed a portion of the Fund since its inception in 2011. Education: B.A., Bryn Mawr College. Allison Fisch , Principal of Pzena. She has worked in investment management since 2001; has managed investment portfolios for Pzena since 2006; and has co-managed a portion of the Fund since its inception in 2011. Education: B.A., Dartmouth College. John P. Goetz , Managing Principal and co-Chief Investment Officer of Pzena. He has worked in investment management since 1979; has managed investment portfolios for Pzena since 1996; and has co-managed a portion of the Fund since its inception in 2011. Education: B.A., Wheaton College; M.B.A., the Kellogg School at Northwestern University. Cheryl M. Duckworth , CFA, Senior Vice President and Associate Director, Global Industry Research of Wellington Management. She has worked in investment management since 1988; has been with Wellington Management since 1994; has managed investment portfolios since 2003; and has managed a portion of the Fund since its inception in 2011. Education: B.A., Duke University; M.S., Massachusetts Institute of Technology. The Statement of Additional Information provides information about each portfolio manager's compensation, other accounts under management, and ownership of shares of the Fund. CFA ® is a trademark owned by CFA Institute. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 752 102012
